Citation Nr: 0901031	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  03-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his employer




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The veteran had active military service from December 1977 to 
December 1981.

The matter of an increased rating for bilateral pes planus 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a July 2002 rating decision, and the matter of service 
connection for a low back disability arises from an April 
2003 rating decision, both of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board denied the veteran's claims in a decision dated in 
December 2004.  He thereafter appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in December 2005, the Court 
granted a joint motion by the appellant and VA General 
Counsel, which was incorporated by reference, to vacate the 
Board's decision on these two claims and remand the case for 
readjudication in accordance with the joint motion.  In the 
joint motion, the parties agreed that the Board's analysis 
was inadequate because the Board had failed to articulate 
adequate reasons for its decision that there was no evidence 
of "marked deformity" as a result of pes planus, and the 
analysis failed to consider a letter from the veteran's 
private physician, K.D., DPM, dated in September 2004.  

Following the remand, in a decision dated in August 2004, the 
Board denied the veteran's pes planus rating claim, and 
remanded the low back disability claim.  The veteran  
thereafter appealed the Board's decision denying his pes 
planus claim to the Court.  In an order dated in September 
2007, the Court granted a joint motion by the appellant and 
VA General Counsel, which was incorporated by reference, to 
vacate the Board's decision and remand the case for 
readjudication in accordance with the joint motion.  In the 
joint motion, the parties agreed that the Board's analysis 
was inadequate because the Board failed to provide an 
adequate statement of reasons for its finding that there was 
no evidence of a marked foot deformity.  

Associated with the claims file are numerous VA outpatient 
treatment records dated from August 1999 to October 2008.  
Many of these records document the veteran's complaints of 
foot pain because of his bilateral pes planus.  (There are 
several diabetic foot examinations, which do not show any 
abnormal findings.)  

The veteran was afforded a VA examination in May 2002.  The 
claims file was reviewed.  The veteran complained of pain 
along the arch to the heels bilaterally with stiffness and 
pain on first weightbearing in the morning.  He complained of 
occasional mild swelling about the feet and occasional 
redness over the metatarsal heads bilaterally.  He reported 
being able to stand a maximum of half a day.  His pain was 
described as being a needle-style pain with prolonged 
standing.  No specific flare-ups of foot pain were reported.  
He had no current therapy for the feet.  He was reported to 
be intolerant of shoe inserts previously provided.  On 
examination, there was flexible grade II pes planus 
bilaterally.  There was marked tenderness over the plantar 
ligament insertions at the metatarsal head and calcaneal 
insertions.  X-rays revealed no soft tissue prominence.  The 
bony structures were intact, and the joint spaces were 
preserved.  The impression was unremarkable and normal-
appearing feet bilaterally without change since prior study.  
The veteran was diagnosed with flexible pes planus and 
plantar fasciitis.  

VA podiatry records dated in October 2002 and February 2003 
indicate that the veteran complained of long, thick, 
discolored nails that were painful in shoes and/or 
ambulation.  His nails were debrided and tender to palpation.  
No abnormalities were noted.  In February 2003, the veteran 
also reported pain in the arches, and that inserts did not 
help.

A VA record dated in May 2003 shows that the veteran 
complained of intermittent shooting pain in his feet.  He 
reported that the pain could go into a cramp, with a severity 
of ten on a scale of one to ten. 

A private medical record from Dr. K.D. dated in September 
2004 indicates that the veteran had collapsing pes planus 
valgus foot structure, which caused him pain with ambulation.  
Dr. K.D. noted that the veteran tried various arch supports 
without significant relief.  He recommended that the veteran 
use supportive shoes and accommodative insoles.  No swelling, 
pain on manipulation, or characteristic callosities were 
noted.  

At his hearing in September 2004, the veteran testified about 
having constant pain, periodic swelling, and taking 
medication for his pain.  He testified about cramping in his 
feet around the toes every day, sometimes three times a day.  
He also testified that shoes did not help.  His employer 
testified that the veteran moved slowly at work, took 
medication, and complained about pain in his feet.

VA medical records dated in August 2005, and March and June 
2006 reveal the veteran's continued nail complaints.  The 
March 2006 record shows that the veteran had ingrown 
toenails.  None of the records showed any abnormalities.  

A VA medical record dated in January 2007 shows that the 
veteran reported numbness bilaterally in the fourth toes.  It 
was noted that the veteran was developing hammer toes.  The 
veteran also had some swelling between the first and second 
metatarsals.

A VA podiatry record dated in August 2007 indicates that the 
veteran complained of bilateral foot pain.  A VA podiatry 
record dated in December 2007 shows that the veteran 
complained of bilateral foot pain and fourth toe pain.  He 
reported that his "diabetes" shoes helped.  

A private medical record from Dr. K.D. dated in January 2008 
indicates that the veteran had a history of hammer toes, arch 
pain, and flat feet.  Gait and station examination revealed 
an apropulsive gait bilaterally with marked pronation 
throughout the gait cycle.  The medial arch was collapsed, 
and there was tenderness to palpation along the length of the 
medial arch.  The fourth toe bilaterally revealed a varus 
orientation with some tenderness noted with range of motion.  
Some weakness of the foot inverters was noted bilaterally.  
There were no x-rays or tests.  The veteran was diagnosed 
with severe pes planus with apropulsive gait; marked pain 
with walking or standing.  It was noted that the veteran was 
referred to a pedorthotist for accommodative orthoses to 
provide support and control of the severe pronation.  Dr. 
K.D. opined that the veteran had a severe case of pes planus 
with associated pain and limitation of motion. 

A VA medical record dated in June 2008 indicates that the 
veteran complained of right arch pain even with diabetic 
shoes and inserts; otherwise, he was doing well.  Examination 
revealed pes planus with hammer toes deformity, and dull ache 
of the right medial arch area.  The veteran was diagnosed 
with pes planus, hammer toe deformity, and right medial arch 
pain.  

The veteran's pes planus has been rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5276 for flatfoot (pes planus).  
Pursuant to diagnostic code 5276, a 10 percent rating is 
warranted for moderate pes planus, weight-bearing line over 
or medial to the great toe, inward bowing of the tendo-
Achilles, pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted for severe bilateral pes 
planus, objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
an indication of swelling on use, characteristic callosities.  
A 50 percent evaluation is warranted for pronounced bilateral 
pes planus, marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo-Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, and the medial tilting of the upper border 
of the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  See 38 C.F.R. § 
4.57 (2008).

Here, evidence has been received that has not been addressed 
in a statement of the case or supplemental statement of the 
case (SSOC) by the agency of original jurisdiction (AOJ), 
namely, Dr. K.D.'s January 2008 note and VA outpatient 
treatment records.  As noted by the parties to the joint 
motion for remand, Dr. K.D.'s 2004 report notes a "valgus 
foot," which suggests a deformity.  The doctor's 2008 note 
includes more detailed findings that also suggest greater 
problems than previously demonstrated, such as "marked" 
pronation on walking that causes pain, which problems were 
described by the doctor as severe.  Given the indications of 
worsening, and because the AOJ has not addressed much of the 
evidence received since it originally adjudicated this rating 
issue, further development is required.

The veteran's claim of service connection for a low back 
disability was remanded by the Board in August 2006 for 
additional development, pursuant to the December 2005 Court 
order.  The joint motion noted that the veteran's SMRs 
contained evidence of a back injury in February 1980.  
Thereafter, an x-ray revealed spina bifida and a transitional 
vertebra.  It was further noted that the L5 abnormality 
reported in a February 1980 x-ray report appeared to be the 
same condition that was noted with regard to current medical 
disability relating to the L5 vertebra.  Post-service medical 
records showed that the veteran underwent a laminectomy and 
discectomy in July 2001, and he was being treated for 
herniated nucleus pulposus.

The claim was remanded to obtain additional medical records 
and to afford the veteran an orthopedic examination to 
evaluate the veteran's claim.  The Board notes that the 
Appeals Management Center (AMC) sent the veteran requests in 
April and October 2008 to obtain releases to secure treatment 
records by Dr. K.D.  No releases were submitted by the 
veteran.  The record now contains the veteran's treatment 
records from the Iowa City VAMC though October 2008.  
However, the veteran has not been scheduled for a VA 
examination as directed in the Board's remand.  This may have 
been because of the appeal of the pes planus issue to the 
Court and the consequent inability of the AOJ to have control 
over the claims file for very long.  Nevertheless, because 
the case is again before the Board, the Board must remand to 
ensure that the previously requested development on the 
service connection claim is completed.  

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should schedule the veteran 
for a podiatry examination and an 
orthopedic examination of the low back.  
Specifically, the orthopedic examiner is 
to express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any pre-service spina bifida 
or transitional vertebra was permanently 
worsened during service.  The examiner 
should also express an opinion as to 
whether it is more likely than not, at 
least as likely as not, or less likely 
than not, that the veteran's disc disease 
of the back is related to the February 
1980 in-service injury.  

The podiatry examiner should review the 
entire record, especially the 2004 and 
2008 reports from K.D., DPM, examine the 
veteran, and provide findings necessary to 
apply pertinent rating criteria.  It 
should be specifically noted whether there 
is any evidence of marked deformity, such 
as pronation or abduction.  The examiner 
should comment on whether Dr. K.D.'s 
findings of "valgus foot" indicates such 
a deformity.  It should also be noted 
whether pain on manipulation and use is 
accentuated, whether there is an 
indication of swelling on use, whether the 
veteran has characteristic callosities, or 
marked pronation, or extreme tenderness of 
the plantar surfaces, or marked inward 
displacement and severe spasm of the 
tendo-Achilles on manipulation.  The 
examiner should say whether any such 
problem is improved by orthopedic shoes or 
appliances.  

The veteran's claims file, including a copy 
of this remand, must be made available to 
the examiners for review in connection with 
the examinations.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports should 
be incorporated into the examinations and 
associated with the claims file.  The AOJ 
should ensure that the examination reports 
comply with this remand and answers the 
questions presented in the AOJ's examination 
request.  If any report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as appropriate.

The veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




